Exhibit 10.1

ASTA Funding, Inc.

210 Sylvan Avenue

Englewood Cliffs, New Jersey 07632

May 25, 2016

Mangrove Partners

645 Madison Avenue

14th Floor

New York, New York 10022

Attention: Nathaniel August

 

  Re: Mutual Confidentiality Agreement

Dear Mr. August:

To facilitate discussions (the “Discussions”) between ASTA Funding, Inc. (the
“Company”) and Mangrove Partners and certain of its affiliates (collectively,
“you” or “Mangrove”), (i) the Company agrees to make available to Mangrove and
its representatives certain confidential information relating to the Company or
its subsidiaries (the “Company Confidential Information”) and (ii) Mangrove
agrees to make available to the Company and its representatives certain
confidential information relating to Mangrove or its affiliates (the “Mangrove
Confidential Information” and together with the Company Confidential
Information, the “Confidential Information”) for a period commencing on the date
hereof and ending ten (10) business days following prior written notice at any
time by either the Company or Mangrove to the other Party (as defined below)
(the “Discussion Period”). The Discussion Period is for the purpose of allowing
Mangrove and the Company to have good-faith discussions regarding the Company
(the “Purpose”). We refer to each of the Company and Mangrove as a “Party” and,
collectively, as the “Parties.” This letter agreement sets forth the
confidentiality obligations of the Parties with respect to these Discussions and
any such Confidential Information.

Except as provided in this letter agreement or as required by applicable law,
including, but not limited to, the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and the rules and regulations promulgated thereunder, each
Party agrees that it will not, and will cause its representatives not to,
disclose to any other person the existence of this letter agreement, the fact
that the Discussions are taking place or have taken place, or the status, terms
or conditions of, or other facts or matters with respect to, the Discussions
(collectively, “Discussion Information”); provided, however, the Parties hereby
agree and acknowledge that (i) a copy of this letter agreement and the fact that
discussions are occuring between the Parties will be disclosed in an Amendment
to Mangrove’s Schedule 13D to be filed promptly hereafter and may be disclosed
by the Company and its principal stockholders who are also representatives (as
defined below) in a Form 8-K to be filed by the Company promptly hereafter, by
the Company in a Form 10-Q, and in any filing or amendment to such stockholders’
Schedule 13D, or that of any entity holding the Company’s securities over which
such stockholder has control, and in any proxy statement or proxy soliciting
material filed by the Company or by Mangrove or its affiliates following the
expiration of the Discussion Period and the Extended Period (as defined below).
In addition,



--------------------------------------------------------------------------------

except as provided in this letter agreement or as required by applicable law,
each of Mangrove and the Company agrees, as the case may be, (i) to treat, and
to cause its representatives to treat, the Confidential Information as strictly
confidential and to refrain, and to cause its representatives to refrain, from
disclosing the Confidential Information to any person other than in accordance
with this letter agreement and (ii) that the Confidential Information will be
used solely for the Purpose set forth herein. For purposes of this letter
agreement, Confidential Information does not include information that (a) is or
becomes generally available to the public other than as a result of a disclosure
by the Company or Mangrove or their respective representatives, as the case may
be, in violation of this letter agreement, (b) becomes available to the Company
or Mangrove or their respective representatives, as the case may be, from a
source other than the Company or Mangrove, as the case may be, provided that
such disclosure is not, to the knowledge of the Company or Mangrove, as the case
may be, in violation of a confidentiality obligation to the Company or Mangrove,
as the case may be, with respect to such information, or (c) is independently
developed by the Company or Mangrove or their respective representatives, as the
case may be, without reference to the Confidential Information. For purposes of
this letter agreement, references to the “representatives” of a Party shall
include only such Party’s directors, officers, partners, managers, members,
affiliates, direct and indirect owners and stockholders, employees and legal
counsel and other advisors, as applicable. References to a “person” shall be
broadly interpreted to include the media and any corporation, partnership,
limited liability company, group, individual or other entity.

The Company hereby agrees that, unless otherwise instructed by Mangrove, the
Company will not share with Mangrove or its representatives Confidential
Information that the Company does not plan to release publicly, in an SEC filing
or otherwise, on or prior to the end of the Extended Period (“Non-Cleansed
Information”). If instructed by Mangrove, the Company will provide Non-Cleansed
Information only to independent advisors (the “Advisors”) retained by Mangrove
who have entered into separate confidentiality agreements with the Company. For
purposes of this letter agreement, such Advisors will not be deemed affiliates
or representatives of Mangrove. Following the Advisors’ receipt of Non-Cleansed
Information, the Advisors will prepare one or more presentations (each a
“Presentation” and, collectively, the “Presentations”) containing summaries of
Non-Cleansed Information to be shared with the Company and, subsequent and
subject to the Company’s approval, with Mangrove. The Company acknowledges that
the Advisors will discuss the Presentations with Mangrove and answer questions
related to the information presented in the Presentations and that the
confidentiality agreements between the Company and the Advisors will permit the
Advisors to express to Mangrove their views of the completeness, accuracy, and
fairness of the information contained in the Presentations. The Company agrees
to release all material non-public information contained in any Presentation
publicly, in an SEC filing or otherwise, on or prior to the end of the Extended
Period. To the extent that the Company does not release publicly all such
material non-public information as provided in this letter agreement and provide
Mangrove with a written confirmation thereof, Mangrove shall be permitted,
without the need to obtain any further approvals from the Company, to publicly
release, in whatever manner in its sole discretion it deems appropriate, the
Presentations.

Notwithstanding the foregoing, Discussion Information and Confidential
Information may be disclosed by a Party (i) to such Party’s representatives who
need to know such Discussion Information or Confidential Information, as
applicable, solely for the Purpose set forth herein (it being understood that
such representatives shall be informed by such Party of the confidential

 

2



--------------------------------------------------------------------------------

nature of such Discussion Information and Confidential Information and shall be
directed by such Party to treat such Discussion Information and Confidential
Information confidentially in accordance with this letter agreement), and
(ii) subject to the notice and cooperation provisions of this letter agreement,
solely as and to the extent such disclosure is required by applicable law. Each
Party shall cause its representatives who receive Discussion Information or
Confidential Information, as applicable, to observe the terms and conditions of
this letter agreement, and, in any event, such Party shall be responsible for
any breach by such representatives of the terms of this letter agreement
applicable to such representatives.

If any Party is, on the advice of counsel, required (orally or in writing) by
applicable law, statute, rule, regulation or legal process (including any
subpoena or other similar process relating to any legal proceeding,
investigation, hearing or otherwise), and including as required by any
applicable stock exchange, to disclose any Discussion Information or any
Confidential Information, such Party will, (i) to the extent legally
permissible, provide the other Parties with prompt written notice of such
requirement so that such other Parties may seek, at their sole expense, a
protective order or other appropriate remedy and/or waive compliance with this
letter agreement and (ii) reasonably cooperate with the other Parties to seek an
appropriate protective order and/or minimize the required disclosure. In the
event that such protective order or other remedy is not obtained and disclosure
is required by a Party, such Party will furnish, without liability hereunder,
only such Discussion Information and/or Confidential Information as it is
advised is legally required and will exercise its reasonable best efforts to
obtain reasonable assurance that the existence and terms of the Discussion
Information and the Confidential Information will be accorded confidential
treatment.

Each Party agrees that for the Discussion Period and for a period of thirty
(30) days thereafter (the “Extended Period”), unless consented to by the other
Party or required by applicable law or as otherwise permitted by this letter
agreement, such party will not, and shall cause its affiliates and
representatives not to, (i) commence any litigation against the other Party,
(ii) make any filing with the Securities and Exchange Commission of proxy
solicitation materials, preliminary proxy statement, definitive proxy statement
or otherwise or call any annual or special meeting of stockholders of the
Company, (iii) publicly refer to: (a) the Confidential Information or Discussion
Information, (b) any annual or special meetings of stockholders of the Company
or (c) any prior discussions between the Parties, including in any filing with
the Securities and Exchange Commission (including any proxy solicitation
materials, preliminary proxy statement, definitive proxy statement or
otherwise), in any press release or in any other written or oral disclosure to a
third party, (iv) make any purchases of the Company’s securities, including, but
not limited to, pursuant to any stock buyback plans, tender offers, open-market
purchases, privately negotiated transactions or otherwise, (v) make any demand
under Section 220 of the Delaware General Corporation Law, (vi) make or propose
to make any amendments to the Company’s Certificate of Incorporation, as
amended, or By-laws, as amended, (vii) adopt, renew, propose or otherwise enter
into a Shareholder Rights Plan with respect to the Company’s securities,
(viii) adopt or propose any changes to the Company’s capital structure or
(ix) negotiate, discuss, enter into, propose or otherwise transact in any
extraordinary transactions with respect to the Company, outside the ordinary
course of business, including, but not limited to, any mergers, asset sales or
asset purchases (collectively, the “Restricted Activities”).

Each Party acknowledges that (i) the Discussion Information and the Confidential
Information (which, with respect to the Non-Cleansed Information, will be
provided only to the

 

3



--------------------------------------------------------------------------------

Advisors, as detailed above), may contain or may itself be material non-public
information concerning the Company, and (ii) the United States securities laws
prohibit any person who has received material non-public information concerning
the Company from purchasing or selling securities of the Company or from
communicating such information to any other person under circumstances in which
it is reasonably foreseeable that such person is likely to purchase or sell such
securities. The Company agrees that it shall promptly notify Mangrove if and
when members of the Company’s Board of Directors are notified that directors are
permitted to trade in the Company’s securities under the Company’s insider
trading policy, which opening of such insider trading period shall occur no
later than two (2) business days following (a) the Company’s release of earnings
for the fiscal quarter ended June 30, 2016, or (b) the end of the Extended
Period, whichever is later.

Following the Discussion Period and the Extended Period, nothing in this letter
agreement shall prohibit any party from taking any of the activities referred to
as the Restricted Activities, and specifically nothing shall restrict Mangrove
or its representatives from calling a special meeting, nominating one or more
candidates to serve as directors of the Company or commencing, or announcing its
intention to commence, a “solicitation” of “proxies” (as such terms are used in
Regulation 14A of the Exchange Act) to vote with respect to any meeting of
stockholders of the Company.

It is understood and agreed that money damages would not be an adequate remedy
for any breach of this letter agreement by a Party or any of its representatives
and, accordingly, that each non-breaching Party shall be entitled to equitable
relief, including, without limitation, injunction and specific performance, as a
remedy for any such actual or potential breach. Such remedies shall not be
deemed to be the exclusive remedies for a breach of this letter agreement but
shall be in addition to all other remedies available at law or equity. Each
Party agrees not to raise as a defense or objection to the request or granting
of such relief that any breach of this letter agreement is or would be
compensable by an award of money damages, and each Party further agrees to waive
any requirements for the securing or posting of any bond in connection with such
remedy.

Promptly at the end of the Extended Period, the Company or Mangrove, as
applicable, shall promptly redeliver (or, at the sole option of the receiver of
Confidential Information, destroy and certify such destruction in writing) to
the Company or Mangrove, as applicable, all written Confidential Information and
any other written material, including memoranda, notes and other writings
whatsoever prepared by the Company or Mangrove, as the case may be, based on the
Confidential Information, containing or reflecting any information in the
Confidential Information (regardless of who prepared such Confidential
Information), provided, however, that the Company or Mangrove and their
representatives, as the case may be, shall be permitted to retain such
Confidential Information as is necessary to enable them to comply with any
applicable document retention requirements under applicable law or regulation
and to retain information that is maintained on routine computer system backup
tapes, disks or other backup storage devices as long as such backed-up
information is not used, disclosed, or otherwise recovered from such backup
devices, provided further that any Confidential Information that is retained
shall be used solely for such purpose and shall continue to be held in
compliance with the terms and conditions herein. Notwithstanding the return or
destruction of the Confidential Information, each of the Company and Mangrove
shall continue to be bound by the obligations of confidentiality hereunder.

 

4



--------------------------------------------------------------------------------

This letter agreement shall terminate on the date that is two (2) years
following the date hereof, except that the limitations on Mangrove’s and the
Company’s taking any Restricted Activity shall terminate as of the close of
business on the last calendar day of the Extended Period.

This letter agreement (i) shall be governed by the laws of the State of New
York, without regard to conflict of laws principles thereof, (ii) may not be
amended except in writing signed by each Party, (iii) is binding upon the
Parties and their respective successors and assigns and (iv) may be executed in
counterparts, each of which will be deemed to be an original, but all of which
together shall constitute one and the same instrument.

 

5



--------------------------------------------------------------------------------

Please confirm your understanding and agreement to this letter agreement by
signing and returning a copy of this letter agreement to the Company.

 

ASTA Funding, Inc. By:   /s/ Gary Stern   Name:  Gary Stern  
Title:    President, Chief Executive Officer

 

Acknowledged and Agreed to

this 25th day of May, 2016

Mangrove Partners By:   /s/ Ward Dietrich   Name:  Ward Dietrich  
Title:    Authorized Person

 

 

 

 

 

6